Citation Nr: 1145863	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-02 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to a compensable rating before January 11, 2010, and a rating higher than 30 percent from January 11, 2010, for limitation of extension due to residuals of a left medial meniscectomy.

2.  Entitlement to a separate rating for residuals of a left medial meniscectomy apart from limitation of motion under Diagnostic Code 5259. 

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1969 to June 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2007 of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In May 2009, the Board remanded the case for additional development.    As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Before January 11, 2010, the residuals of a left medial meniscectomy were manifested by flexion to no less than 120 degrees without pain and extension to zero degrees without pain or instability; there is no additional functional loss due to pain, painful motion, weakness, excess fatigability, incoordination, swelling, atrophy, or additional loss of motion associated with flare ups or on repetitive use; and there is no clinical evidence of instability or subluxation.

2.  After January 11, 2010, the residuals of a left medial meniscectomy are manifested by flexion to no less than 90 degrees with pain throughout the entire range of motion and extension to 25 degrees; there is no additional functional loss including additional loss of motion associated with flare ups or on repetitive use; and there is no clinical evidence of instability or subluxation.

3.  During the appeal period, residuals of a left medial meniscectomy, not based on limitation of motion, are symptomatic with episodes of giving way, pain, and effusion.


CONCLUSIONS OF LAW

1.  Before January 11, 2010, the criteria for a compensable rating based upon limitation of extension due to residuals of a left medial meniscectomy
have not been met, and since January 11, 2010, the criteria for a rating higher than 30 percent based upon limitation of extension due to residuals of a left medial meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, and 5261 (2011).

2.  During the appeal period, symptomatic residuals for medial meniscectomy, apart from limitation of motion, have been met, warranting a 10 percent rating, which is the maximum schedular rating under Diagnostic Code 5259.  38 U.S.C.A. §1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  



Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in January 2007.  The notice included the type of evidence needed to substantiate a claim for increase, namely, evidence that the symptoms had worsened and the effect on employment.  

The Veteran was notified that VA would obtain VA records and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.







As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA records and private medical records.  The Veteran was afforded VA examinations in February 2007 and in January 2010.  

The Board remanded the case to afford the Veteran a VA examination and to obtain a medical opinion as to what manifestations were caused by the Veteran's service-connected disability.  In the report, the VA examiner sufficiently identified the extent of the service-connected disability and its symptoms.  

After review of the report, the Board finds the VA examination report in compliance with 38 C.F.R. § 3.159(c) (4), that is, sufficient competent medical evidence to make a fully informed decision on the claim.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).




As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 


The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).
Previous rating decisions have evaluated the Veteran's left knee disability under Diagnostic Code 5259 (surgically removed semilunar cartilage).  The latest rating decision on appeal has evaluated the Veteran's left knee under Diagnostic Codes 5003 (arthritis) and 5261 (limitation of extension of the knee). 

Diagnostic Codes 5260 and 5261 are used to rate limitation of flexion and of extension of the knee. 

Under Diagnostic Code 5260, limitation of flexion of the knee to 45 degrees warrants a 10 percent rating.  Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating.  And limitation of flexion of the knee to 15 degrees warrants a 30 percent rating, the maximum schedular rating. 

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a zero or noncompensable rating.  Limitation of extension of the knee to 10 degrees warrants a 10 percent rating.  Limitation of extension of the knee to 15 degrees warrants a 20 percent rating.  Limitation of extension of the knee to 20 degrees warrants a 30 percent rating.  Limitation of extension of the knee to 30 degrees warrants a 40 percent rating, and limitation of extension of the knee to 45 degrees warrants a 50 percent rating, the maximum schedular rating.

Normal knee motion is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.





Under Diagnostic Code 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.

Two diagnostic codes address cartilage damage.  Diagnostic Code 5259 provides that a 10 percent rating for surgically removed semilunar cartilage that is symptomatic.  A semilunar cartilage is one of the menisci of the knee joint. Stedman's Medical Dictionary, 296 (27th ed., 2000).  A 10 percent rating is also the highest schedular evaluation allowed under Diagnostic Code 5259.   

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis, however, 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011) 

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca at 206. 

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  Separate evaluations may be assigned for non-overlapping manifestations of knee disability.  38 C.F.R. § 4.14; VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 -04 (Oct. 22, 1998) (separate ratings for instability and limitation of motion); VAOPGCPREC 23- 97, 62 Fed. Reg. 63,604 (Dec. 1, 1997).  




More recently, the VA General Counsel held that separate ratings could be provided for limitation of knee extension and flexion under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

Facts

During service, in May 1970, the Veteran injured his left knee and underwent a left medial meniscectomy.

In a rating decision in November 1971, the RO granted service connection for a left knee disability and assigned a 10 percent rating, effective June 1971.  The rating has remained unchanged until the Veteran filed his current claim for increase in November 2006.  

In a rating decision in March 2007, the RO continued the 10 percent rating.  In May 2010, while on appeal the RO increased the rating to 30 percent.

In June 2006, X-rays of the left knee showed chondrocalcinosis in the menisci and cartilage.  The left knee was without effusion, tenderness, or inflammation.

In October 2006, the Veteran complained of a left knee pain after he stepped into a hole.  X-rays showed a mild osteophytosis about the medial and patellofemoral compartments.  The medial compartment was mildly to moderately narrow.  There was moderate superior patellar enthesopathy.  The chondrocalcinosis in the involved the menisci and the articular cartilage.  

At that time, it was noted the Veteran was retired and that the injury did not interfere with his activities of daily living.  The Veteran had an antalgic gait, but he did not use any assistive device.  He had a mild left genu varus and there was moderate laxity of the anterior cruciate ligament.  He had stable collateral ligaments and full range of motion.  There was effusion.  



The McMurray's test was negative, but there was grinding on the medial side.  The diagnosis was chondrocalcinosis with medial meniscal collapse due to surgical removal.

On VA examination in February 2007, the Veteran stated that he had stepped into a hole in October 2006, when he felt the left knee "popped out."  He complained of intermittent pain, primarily in the evening.  He also recalled that his left knee had locked in the past, but was more flexible recently.  Incidents of swelling had also reduced.  VA had given him a brace which helped.  He stated that he had difficulty with standing, but a brace helped.  He stated that he could no longer jogged or used a treadmill.  He described flare-ups occurring every three weeks and lasting up to a week with the main problem being instability.

On physical examination, there was moderate swelling of the left knee.  There was no pain elicited from the patellar component.  Flexion was to 120 degrees and extension was to 0 or zero degrees without pain and there were no limitations with repetition.  The knee was stable to the Lachman test, drawer test, and varus/valgus stress testing.  There was no tenderness.  The McMurray test was also negative.  The examiner did note crepitus on full extension.

In April 2007, the Veteran stated that he wore a knee brace, but he had four episodes of instability since March 2007.  He stated he fell only once and on the other occasions was able to grasp something to stabilize himself.  It was noted the Veteran had full range of motion and a normal gait.

On an orthopedic evaluation in June 2007, it was noted that the Veteran experienced instability, which had gradually worsened over the last 4 to 5 years with a lot of popping and giving way.   The pertinent finding was a good gait without antalgia.  The Veteran also had full range of motion.  There was point tenderness to palpation over the medial femoral condoyle.  There was no valgus or vargus instability.  The Lachman's and posterior drawer test were negative.  



The Veteran did have reduced strength in the left quadriceps and hamstring muscles along with visible atrophy to the left quadriceps muscle.  Physical therapy was recommended.  

In June 2007, X-rays showed chondrocalcinosis and osteophytes.  There was a loss of medial joint space.

The Veteran began physical therapy in July 2007.  At a session in August 2007, the Veteran had experienced instability four days earlier and he had edema to the lateral aspect of the left knee, which was also red with increased temperature.  As had happen in the past, the Veteran initially could not bear weight on the left leg, but that problem was better after therapy.  He still had a slight limp and was unable to straighten his leg completely.  There was no redness, increased temperature, tenderness to palpitation, or pain, although the Veteran stated that he had taken pain medication.  

In November 2007, the Veteran complained of pain and instability, but he had full range of motion.  

In May 2008, the Veteran was evaluated by a private physician, who noted that the Veteran had increased pain and that therapy, medication, and the brace had not helped.  The physician characterized the instability as pseudo-instability, that is, reflexive reaction to sharp sudden pain. 

The Veteran's treatment options included a unicompartmental knee replacement.  In an addendum in July 2008, the Veteran had full extension and flexion to 125 degrees.  The Veteran had a lateral thrust with weight bearing.  There was a valgus opening with a firm endpoint.  There was no postereolateral instability or evidence of anterior ligament deficiency.  The Veteran had an intact drawer test and the extensor and flexor mechanics were excellent.  The posterior drawer test, Lachman's test, and McMurray's test were negative.  Varus testing produced pain without locking or clicking, but there was crepitus with range of motion.  


In July 2008, range of motion was 0 to 120 degrees with minimal effusion, but with notable joint line tenderness.  Moderate varus was noted, but the knee ligaments were stable.  X-rays showed marked medial compartment narrowing and degenerative changes.  The lateral compartment also had degenerative changes as well as chondrocalcinosis.

In March 2009, the Veteran had normal range of motion.

In July 2009, a VA orthopedic surgeon recommended a total knee replacement due to the chondrocalcinosis.  The VA physician noted that the Veteran had pain with most activities, but estimated that the Veteran was only three degrees shy of full extension and he had flexion from 115 degrees to 120 degrees.  There was significant tenderness in the medial joint line and a moderate amount on the lateral joint line.  There was no instability of the left knee.  

On VA examination on January 11, 2010, the Veteran stated that he was in the middle of a flare-up, happening about once a month and tended to last up to three days.  The Veteran had been approved for a total knee replacement.  Currently, the Veteran was employed, teaching high performance driving, which was limited to the classroom as he could not do the driving portion, because he could not operate a clutch due to left knee disability.

Flexion was to 90 degrees with pain throughout the entire range of motion.  Extension was limited to 25 degrees. There were no additional limitations with repetition.  There was significant tenderness to palpitation in the medial femoral condoyle along with crepitus and a slight swelling.  The Veteran had normal anterior and posterior drawers test and the left knee was stable without any valgus or varus stresses with a negative McMurray's and Lachman tests.  X-rays showed moderate to severe degenerative arthritis.  The examiner also noted a loose body.  The diagnosis was a moderately severe degenerative joint disease of the left knee and a resolved left medial meniscus tear.



The Veteran has submitted statements from two friends who have noted that the Veteran has difficulty in walking and putting weight on the left leg.  One friend, B. L. B., stated the Veteran walked with a pronounced limp and at times, his left knee gave way while he was walking.  The Veteran has submitted statements and testified about his disability, including how the brace from VA at first helped him, but his symptoms progressively worsened.  He experiences episodes where his knee will give way with increased pain and swelling.  He estimated the episodes occur once every 30 to 45 days.  An episode can last up to a day for the pain and what the Veteran described as instability, that is, where he cannot place weight upon the left leg or walk, can last as long as 3 days.  Usually, after the knee gives way, he can walk, but not far, after 45 minutes.  He stated that flexion was decreased to half or less during a flare-up, which he attributed to the swelling.

Analysis

Before January 11, 2011- Rating for Limitation of Motion

As for limitation of flexion, flexion before January 11, 2011 was either normal with a full range of motion or limited to 120 degrees without pain.  

As the criterion for a compensable rating, 10 percent, is awarded under Diagnostic Code 5260 for flexion limited to 45 degrees and as 120 degrees does not more nearly approximate or equate to 45 degrees, considering functional loss under 38 C.F.R. §§ 4.40, 4.45, and 4.59, the criterion for a compensable rating higher for limitation of flexion under Diagnostic Code 5260 has not been met. 

As for limitation of extension, extension was to zero degrees.  As the criterion for a 10 percent rating is extension limited to 10 degrees and as 0 degrees equates to normal or no limitation of extension, a separate 10 percent rating is not warranted, considering functional loss under 38 C.F.R. §§ 4.40, 4.45, and 4.59, and the criterion for a separate rating for extension under Diagnostic Code 5261 has not been met. 

Further, there was no additional limitation of motion after repetitive use from fatigue, weakness, lack of endurance, and incoordination, even considering functional loss due to pain and painful movement, which was considered by the VA examiner.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 206-07 (1995).
After January 11, 2011- Rating for Limitation of Motion

As for limitation of flexion, flexion on January 11, 2011, was limited to 90 degrees with pain throughout the complete range of motion.  As the criterion for a compensable rating, 10 percent, is awarded under Diagnostic Code 5260 for flexion limited to 45 degrees and as 90 degrees does not more nearly approximate or equate to 45 degrees, considering functional loss under 38 C.F.R. §§ 4.40, 4.45, and 4.59, the criterion for a compensable rating higher for limitation of flexion under Diagnostic Code 5260 has not been met. 

Extension was limited to 25 degrees.  As the criterion for a 40 percent rating is extension limited to 30 degrees and as 25 degrees does not more nearly approximate or equate to 30 degrees, considering functional loss under 38 C.F.R. §§ 4.40, 4.45, and 4.59, the criterion for a rating higher than 30 percent since January 11, 2010, for limitation of extension of the left knee under Diagnostic Code 5261 has not been met.

Further, there was no additional limitation of motion after repetitive use from fatigue, weakness, lack of endurance, and incoordination, even considering functional loss due to pain and painful movement, which was considered by the VA examiner.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 206-07 (1995).

Other Diagnostic Codes for a Knee Disability 

Separate ratings may be assigned for non-overlapping manifestations of a knee disability.  




Apart from limitation of motion, the Veteran still has symptomatic residuals of a medial meniscectomy that can be separately rated under Diagnostic Code 5259. Before January 2010, the Veteran had a single rating of 10 percent under Diagnostic Code 5259.  After January 2010, the RO increased the rating to 30 percent under Diagnostic Code 5261 for limitation of extension.

To the extent that Diagnostic Code 5259 encompasses limitation of motion, a separate rating based on limitation of motion under Diagnostic Code 5259 would violate 38 C.F.R. § 4.14, the rule against pyramiding. 

But the record is clear that apart from limitation of motion, the residuals of the left medial meniscectomy are symptomatic with giving way, effusion, and flare-ups.  As Diagnostic Code 5261 does not account for these symptoms, the Veteran is entitled to a separate rating under Diagnostic Code 5259 for symptomatic residuals of a meniscectomy, which is the maximum schedular rating under Diagnostic Code 5259 throughout the appeal period. 

Although the Veteran has complained of instability, neither recurrent subluxation nor lateral instability has been shown.  Instead, what he terms instability appears to be a reference to his episodes of giving way which is accounted for in Diagnostic Code 5259, symptomatic meniscectomy.  The only evidence of instability is a finding of mild ligament laxity in the ACL in October 2006, but that finding occurred after an acute injury to the left knee and has not been found in any subsequent examination of the left knee.  In the absence of evidence of slight recurrent subluxation or lateral instability of the knee, the criterion for a separate rating under Diagnostic Code 5257 has not been met.










Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is encompassed by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  

      (The Order follows on the next page.). 








ORDER

A compensable rating before January 11, 2011, and a rating higher than 30 percent for limitation of extension of the left knee under Diagnostic Code 5261 after January 11, 2011, is denied.

Throughout the appeal period, a separate rating of 10 percent for residuals of a left knee meniscectomy under Diagnostic Code 5259 is granted, subject to the law and regulations, governing the award of a monetary benefit.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


